IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20959
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSÉ ENRIQUE AVILA-AMAYA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-382-1
                      --------------------
                          June 15, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     José Enrique Avila-Amaya (“Avila”) appeals his guilty-plea

conviction and 70-month sentence for illegal reentry after

deportation, in violation of 8 U.S.C. § 1326.   He contends that

the felony conviction that resulted in his increased sentence

under 8 U.S.C. § 1326(b)(2) was an element of the offense that

should have been charged in the indictment.

     Avila acknowledges that his argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he

seeks to preserve the issue for Supreme Court review in light of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20959
                                -2-

Apprendi v. New Jersey, 530 U.S. 466 (2000).   Apprendi did not

overrule Almendarez-Torres.   See Apprendi, 530 U.S. at 489-90;

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert.

denied, 121 S. Ct. 1214 (2001).   This argument fails.

     Avila also argues that his indictment was defective under

the Fifth and Sixth Amendments because it did not allege general

intent.   Because Avila did not present this argument to the

district court, review is under a “maximum liberality” standard.

United States v. Guzman-Ocampo, 236 F.3d 233, 236 (5th Cir.

2000), petition for cert. filed, (Mar. 21, 2001)(No. 00-9174).

Avila’s indictment listed every statutorily required element of

the offense, informed him of the charge, and fairly imported that

his reentry was voluntary in view of the allegation that he had

been deported and removed from the United States and was present

without having first obtained the Attorney General’s consent.

The indictment was statutorily and constitutionally sufficient.

See id. at 236, 239 & n.13.

     The judgment of the district court is AFFIRMED.